               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Tony Avella Sanders,                  )    C/A No.: 1:18-3185-HMH-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )               ORDER
 Marvin Nicks, Jail Administrator/     )
 Captain in his official capacity,     )
                                       )
                   Defendant.          )
                                       )


      Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by Defendant. On July 8, 2019,

Defendant filed a motion for summary judgment. [ECF No. 43]. As Plaintiff is

proceeding pro se, the court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the importance of the

motion and of the need for him to file an adequate response by August 8,

2019. [ECF No. 46]. Plaintiff was specifically advised that if he failed to

respond adequately, the motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Defendant’s motion.

As such, it appears to the court that he does not oppose the motion and

wishes to abandon this action. Based on the foregoing, Plaintiff is directed to

advise the court whether he wishes to continue with this case and to file a
response to the motion for summary judgment by September 27, 2019.

Plaintiff is further advised that if he fails to respond, the undersigned will

recommend that this action be dismissed for failure to prosecute. See Davis v.

Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



September 13, 2019                         Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
